FILED

UNITED STATES DISTRICT COURT _]UN 2 6 2012

FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District & Bankruptcy

Courts for the District 01 Co|umbia

PAULA J. KARAS, )
Plaintiff, j
v. j Civil Action N0.   4 8
CENTRAL INTELLIGENCE AGENCY, j
Defendant. j
MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff s application to proceed
in forma pauperis and her pro se complaint. The application will be granted, and the complaint
will be dismissed.

The plaintiff alleges that defendant violated her constitutional right "to injunctive relief as
a documented victim." Compl. at l. In the attached "Affidavit of [F]acts," plaintiff states:

In the year of 2008 the plaintiff and her friend . . . were in the state
of Florida vacationing. The plaintiff tried to seek injunctive relief
as a well established documented victim through the Florida
United States Justice Department. However the plaintiff could not
receive injunctive relief through the Florida United States Justice
Department. The plaintiff clearly knowing that the defendants had
knowledge of the plaintiffs documented complaint case . . . [yet]
the plaintiff still has not received injunctive relief as a victim from
the defendants.
]a’. at 2.

Rule S(a) of the F ederal Rules of Civil Procedure requires that a complaint contain a

short and plain statement of the grounds upon which the court’s jurisdiction depends, a short and

plain statement of the claim showing that the pleader is entitled to relief, and a demand for

judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendant of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). As
drafted, the plaintiff s complaint fails to comply with Rule 8(a). lt neither describes the events
which have rendered her a "documented victim," nor states the injunctive relief she demands.
According, the complaint will be dismissed without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.

 ;¢2/%,,2 flee §H crc/4

United States District Judge